Citation Nr: 1015971	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral foot 
numbness.

5.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
October 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2007 and April 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on March 16, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was found to have a left knee disorder on his 
official service entrance medical examination, and thus, he 
had a left knee disorder that preexisted his entrance into 
active service.

3.  The Veteran has been shown by competent medical evidence 
to currently have a left knee disorder that is related to 
aggravation during service of his preexisting left knee 
disorder.

4.  The Veteran was found to have a right shoulder disorder 
on his official service entrance medical examination, and 
thus, he had a right shoulder disorder that preexisted his 
entrance into active service.

5.  The Veteran has been shown by competent medical evidence 
to currently have a right shoulder disorder that is related 
to aggravation during service of his preexisting right 
shoulder disorder.

6.  A current back disorder did not manifest in service or 
within one year thereafter and has not been shown to be 
related to the Veteran's military service.

5.  The Veteran has not been shown to currently have 
bilateral foot numbness that is related to his military 
service.

7.  A current right knee disorder did not manifest in service 
or within one year thereafter and has not been shown to be 
related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a 
left knee disorder was aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009). 

2.  Resolving reasonable doubt in favor of the Veteran, a 
right shoulder disorder was aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009). 

3.  A back disorder was not incurred in active service, nor 
may arthritis be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 

4.  Bilateral foot numbness was not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  A right knee disorder was not incurred in active service, 
nor may arthritis be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the claims for service connection for a left 
knee disorder and a right shoulder disorder, the Board has 
granted the Veteran's claims in the decision below, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the remaining claims, the RO did provide the 
appellant with notice in May 2007 and January 2009, prior to 
the initial decisions on the claims in June 2007 and April 
2009.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the May 2007 and January 2009 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the March 2008 and October 
2009 statements of the case (SOC) and the November 2009 
supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2007 and January 2009 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
May 2007 and January 2009 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the May 2007 and 
January 2009 letters stated that it was the Veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2007 and January 2009 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also provided the opportunity to testify at a hearing before 
the Board.

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claims for a 
back disorder, bilateral foot numbness, and a right knee 
disorder.  Under the law, an examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and, (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the 
claims for service connection for a back disorder, bilateral 
foot numbness, and a right knee disorder because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have had a 
disease, event, or injury pertaining to his back, feet, or 
right knee during active military service.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54. 


I.  Left Knee and Right Shoulder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left knee 
disorder and a right shoulder disorder.  At the outset, the 
Board notes that the presumption of soundness does not apply, 
as the Veteran's January 1962 enlistment examination found 
him to have a left knee disorder and a right shoulder 
disorder.  In this regard, the Veteran reported having a 
medical history of a trick or locked knee and a painful or 
trick shoulder.  It was noted that he had a four year history 
of left knee pain with episodes of locking and weakness.  The 
clinical evaluation report indicated that x-rays of the 
Veteran's left knee and right shoulder had been obtained, and 
he was referred to a surgical consultation regarding his 
lower extremities.  The consultation sheet also noted the 
Veteran's history of a locked knee and complaints regarding 
his shoulder.  The examining physician indicated that the 
Veteran had injured his left knee and right shoulder in 1959 
or 1960 while playing football.  His left knee locked on 
several occasions, and he was not able to press weight or 
perform pull-ups and push-ups.  A physical examination was 
negative for limitation of motion, atrophy, gritting, 
swelling, or fluid in both joints, and it was noted that 
there were no findings to indicate that separation or a 
profile was necessary.  However, an x-ray of the right 
shoulder did reveal some mild distortion of the greater 
tuberosity that suggested an old chip fracture, and physical 
therapy was recommended.  As such, the evidence shows that 
the Veteran had preexisting left knee and right shoulder 
disorders prior to his period of military service.  
Therefore, the Board notes that the concerns addressed by the 
General Counsel's opinion regarding whether the presumption 
of soundness can be rebutted are not present in this case and 
that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the Veteran had a preexisting left 
knee disorder and right shoulder disorder, the Board must 
then determine whether there had been any worsening of the 
disabilities during service, and if so, whether this 
worsening constitutes an increase in disability.  The Board 
notes that the Veteran had a "L1" and "U1"profile at the 
time of his January 1962 enlistment examination.  However, 
his service treatment records show that he was later given a 
"U3" and a "L3" profile for chondromalacia of the left 
knee and supranitus syndrome of the right shoulder in 
February 1962.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service). 

The Veteran was later seen in July 1963 for biceps tendonitis 
of the right shoulder.  X-rays were negative, but he was 
prescribed physical therapy with ultrasound and hot packs.  

The Veteran was subsequently afforded a separation 
examination in August 1963.  He reported having a medical 
history of a trick or locked knee and a painful or trick 
shoulder.  It was specifically noted that he had periodic 
difficulty since injuring himself playing football prior to 
service.  A clinical evaluation did not note any pertinent 
abnormalities, but he was referred for an orthopedic 
consultation.  
During that examination, it was noted that he had been given 
a profile for his left knee and right shoulder.  The Veteran 
reported having recurrent left knee pain and effusion when he 
twists his knee.  He also had recurrent right shoulder pain 
and disability ever since an injury five years earlier, which 
was aggravated by activity and heavy lifting.  A physical 
examination was negative, except for slight laxity of the 
medial collateral ligament, but he was assessed as having a 
recurrent left knee strain and recurrent right shoulder 
supraspinatus bursitis.  A permanent U3 and L3 profile was 
recommended.  He was given such a profile five days later, 
and his limitations included no crawling, stooping, running, 
jumping, prolonged standing or marching, overhead work, pull-
ups, push-ups, or assignments requiring prolonged handling of 
heavy materials, such as weapons.  

The Veteran testified at his March 2010 hearing that he did 
seek treatment after his separation from service, and his 
post-service medical records do document current diagnoses, 
including left knee degenerative changes with synovitis and 
right shoulder pain status post rotator cuff tear and repair.  

Moreover, Dr. D.B. (initials used to protect Veteran's 
privacy) has submitted multiple letters in support of the 
Veteran's claims.  In September 2007, he indicated that he 
had reviewed the Veteran's service treatment records and VA 
claim.  He noted that the Veteran was given a physical 
profile of 1 in all categories and was found to be medically 
acceptable in January 1962.  He also observed that the 
Veteran was later given a permanent physical profile for his 
lower and upper extremities, which he believed demonstrated 
aggravation of his injuries.  Dr. D.B. reiterated those 
observations in another September 2007 letter and noted the 
Veteran's military activities.  He also indicated that the 
Veteran continued to have chronic knee and shoulder problems 
that have since become degenerative.  Dr. D.B. specifically 
stated that there was no doubt in his mind that the Veteran's 
left knee and right shoulder were both service-connected, as 
it is more likely than not they were exacerbated by his 
military service.  He further reiterated these observations 
and opinions in other letters dated in September 2007 and 
January 2009. 

On the other hand, the December 2007 VA examiner opined that 
it was less likely than not that the Veteran's left knee and 
right shoulder disorders were caused by, a result of, or 
aggravated by his military service.  In so doing, he noted 
the Veteran's injuries prior to service and stated that there 
was no evidence that his left knee or right shoulder 
disorders were aggravated by service.  He also observed that 
there was no continuity or chronicity of such problems until 
September 1994.  Instead, the examiner believed that the 
Veteran's disorders were age-related.  However, the Board 
notes that the examiner did not discuss the documented 
complaints and treatment, including physical therapy, in 
service or the Veteran's testimony that he did continue to 
have problems following his separation from service.  Nor did 
he address the assignment of a permanent profile.  Instead, 
he simply indicated that there was no evidence of 
aggravation.  As such, the examiner did not reconcile the 
findings in service and did not comment as to whether they 
may have been intermittent flare-ups or a permanent 
worsening.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran's current left 
knee disorder and right shoulder disorder were aggravated by 
his military service.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current left knee and right shoulder 
disorders were aggravated by his military service.  
Accordingly, the Board concludes that service connection for 
a left knee disorder and a right shoulder is warranted. 


II.  Back, Feet, and Right Knee

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a back 
disorder, bilateral foot numbness, and a right knee disorder.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of such disorders.  In 
fact, his August 1963 separation examination found his spine, 
feet, and lower extremities to be normal, and he denied 
having a medical history of arthritis or rheumatism; bone, 
joint, or other deformity; lameness; foot trouble; or, 
neuritis.  Although he did report have a trick or locked 
knee, the physician's statement and elaboration of all 
pertinent data indicated that the reported history referred 
to his prior football injury, which as discussed above, 
involved his left knee as opposed to his right knee.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment immediately following his period 
of service or for many years thereafter.  Indeed, the Veteran 
testified at his March 2010 hearing that he sought treatment 
in 1967, which would have been four years after his 
separation from service.  

The Board does observe the Veteran's contention that he fell 
during service in September or October 1963 and injured his 
back and right knee.  He also claimed that his back disorder 
had caused some nerve impingement, which resulted in his 
bilateral foot numbness.  The Board does acknowledge that the 
Veteran is competent to report his experience and symptoms in 
service.  While lay persons are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest 
to factual matters of which he or had had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is not competent to render a 
diagnosis or to opine as to the etiology of a disorder.  
However, the Board finds that he is competent to state that 
fell and injured himself in service.  Nevertheless, this 
history is not supported by any credible evidence and is of 
limited probative value.  His allegations are inconsistent 
with the contemporaneous record.  Specifically, there is no 
documentation of any such fall.  Indeed, he never made any 
allegations of such a fall until the time of his March 2010 
hearing.  

Moreover, as previously discussed, the Veteran's service 
treatment records are entirely negative for any complaints, 
treatment, or diagnosis of any back, foot, or right knee 
disorders.  In fact, despite seeking treatment for other 
unrelated disorders, he never made any complaints pertaining 
to his back, feet, or right knee.  Thus, the Veteran's claim 
that he fell and injured his back, feet, and right knee in 
service are not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative 
value than history as reported by the Veteran. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

Indeed, the Veteran's August 1963 separation examination 
found his spine, feet, and lower extremities to be normal, 
and he did not seek treatment for at least several years 
thereafter.  The Veteran also denied having a medical history 
of arthritis or rheumatism; bone, joint, or other deformity; 
lameness; foot trouble; or, neuritis.  As such, there is 
affirmative evidence actually showing that his back, feet, 
and right knee were normal, and the Veteran even made 
affirmative statements indicating that he did not have such 
disorders in service.  Therefore, the Board finds that the 
Veteran's reported history of an in-service injury is not 
found to be credible.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
back disorder, bilateral foot numbness, and a right knee 
disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a back 
disorder, bilateral foot numbness, and a right knee disorder 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service.  Therefore, the Board finds 
that a back disorder, bilateral foot numbness, and a right 
knee disorder did not manifest during service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.

The Board does observe that a January 2009 letter was 
submitted by Dr. D.B. in which he opines that the Veteran has 
a right knee disorder related to his military service.  
However, the Board notes that Dr. D.B. based his opinion on 
the fact that the Veteran had injuries to his right knee 
during his period of service.  As previously discussed, there 
is no evidence of such injuries, and thus, despite Dr. D.B.'s 
review of the Veterans military records, it appears that he 
based his opinion on the Veteran's own unsubstantiated 
history.  The Board notes that mere recitation of the 
Veteran's self- reported lay history would not constitute 
competent medical evidence of diagnosis or causality. See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Although the examiners need not have the 
historical records to provide a probative opinion, they do 
need to base the opinion on an accurate history, if they 
provide an opinion.  In this case, Dr. D.B.'s medical opinion 
was based on an inaccurate history. See Nieves-Rodriguez. 
Thus, the Board finds that the January 2009 medical opinion 
is of little probative value in this case.
 
The Board also acknowledges the Veteran's assertion that he 
injured his back in service, which caused nerve impingement 
and resulted in bilateral foot numbness.   He appears to be 
arguing that his bilateral foot numbness is directly related 
to an unsubstantiated injury in service.  However, to the 
extent the Veteran may be claiming that he has bilateral foot 
numbness secondary to a back disorder, the fact remains that 
service connection has not been established for the latter 
disability.  As such, service connection for bilateral foot 
numbness could not be granted on a secondary basis. 

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claims for service 
connection for disorder, bilateral foot numbness, and a right 
knee disorder.  Because the preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for disorder, bilateral foot 
numbness, and a right knee disorder is not warranted.	















ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a left knee disorder is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for a right shoulder disorder is 
granted.  

Service connection for a back disorder is denied.

Service connection for bilateral foot numbness is denied.

Service connection for a right knee disorder.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


